Citation Nr: 1206575	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in part, denied the current appellate claims. 

The Veteran provided testimony at a hearing before personnel at the RO in January 2006.  He subsequently provided testimony at a hearing before the undersigned Veterans Law Judge in June 2007.  Transcripts of both hearings have been associated with the Veteran's VA claims folder. 

In October 2007 and in August 2011, the Board remanded the Veteran's current appellate claims for further evidentiary development, to include VA medical examinations which addressed the etiology of the claimed disabilities.  

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

In August 2011, the Board remanded the claim so that a new VA examination and opinion could be obtained with regard to whether the Veteran's hearing loss and tinnitus were caused or aggravated by his service-connected diabetes mellitus.  It appears that the Veteran was scheduled for a VA examination on October 24th or 25th 2011, received notice of the examination, and such examination was cited in the most recent December 2011 supplemental statement of the case.  However, the examination has not been associated with claim file.  Instead, a copy of the previous December 2007 VA examination was printed and associated with the claims file.  In addition, the December 2011 supplemental statement of the case did not address any of the findings of the October 2011 VA examination, nor did it address whether the Veteran's hearing loss or tinnitus was caused or aggravated by his diabetes mellitus.  Accordingly, a remand is necessary in order to associate the October 2011 VA examination with record, and, if no such examination exists, the Veteran should be scheduled for a VA examination that complies with the questions requested in the August 2011 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the October 2011 VA audiological examination.  If no October 2011 VA examination exists, schedule the Veteran for a VA examination to determine the etiology of the Veteran's hearing loss and tinnitus.  A complete rationale for any opinion expressed should be provided.  The examiner should provide an opinion as to whether the it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hearing loss and tinnitus were caused by or aggravated by his service-connected diabetes, or any other service-connected disability.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  Any opinion should be rectified with the December 2007 VA examination.

2.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The RO's decision should reflect consideration of secondary service connection. 

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


